Case: 16-12925    Date Filed: 05/05/2017   Page: 1 of 6


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-12925
                            Non-Argument Calendar
                          ________________________

                           Agency No. A205-130-643

JAVIER ALEJO-RAMIREZ,

                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                  (May 5, 2017)

Before MARCUS, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Javier Alejo-Ramirez (“Alejo”) appeals the Board of Immigration Appeals’s

(“BIA”) denial of his petition for cancellation of removal. On appeal, Alejo argues

that: (1) the BIA and Immigration Judge (“IJ”) erred in denying him cancellation
              Case: 16-12925     Date Filed: 05/05/2017   Page: 2 of 6


of removal based on its finding that he lacked good moral character; and (2) the

IJ’s hostile conduct, his counsel’s ineffective assistance, and the BIA’s failure to

review the record denied him due process. After thorough review, we affirm.

      When the BIA issues a separate decision, we review only that decision,

“except to the extent that [the BIA] expressly adopts the IJ’s opinion.” Al Najjar v.

Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review de novo questions

about the BIA’s statutory interpretation and other questions of law. De Sandoval

v. U.S. Att’y Gen., 440 F.3d 1276, 1278 (11th Cir. 2006). We also review de novo

jurisdictional questions and constitutional challenges, including alleged due

process violations. Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 548 (11th Cir. 2011);

Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We

review the BIA’s factual determinations under the substantial evidence test, which

means we will affirm the BIA’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole. Ademfi

v. Ashcroft, 386 F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). We will not

reverse the BIA’s decision unless the record compels it. Id. at 1027.

      First, we are unpersuaded by Alejo’s argument that the BIA and IJ erred in

denying him cancellation of removal based on its finding that he lacked good

moral character as evidenced by his testimony concerning his prior use of aliases.

For certain nonpermanent residents, the Attorney General may cancel the removal


                                         2
               Case: 16-12925     Date Filed: 05/05/2017    Page: 3 of 6


of any alien who is inadmissible or deportable from the United States if: (1) the

alien has been physically present in the United States for a continuous period of

not less than ten years prior to the application; (2) he has been a person of good

moral character for those ten years; (3) he has not been convicted of certain crimes;

and (4) the alien’s removal would present an extreme hardship to the alien’s

spouse, parent, or child who is a U.S. citizen or lawful permanent resident. 8

U.S.C. § 1229b(b)(1). A person shall be deemed not to be of good moral character

if he “has given false testimony for the purpose of obtaining” immigration or

naturalization benefits. 8 U.S.C. § 1101(f)(6). “It is well established that when the

statute’s language is plain, the sole function of the courts -- at least where the

disposition required by the text is not absurd -- is to enforce it according its terms.”

Lamie v. U.S. Trustee, 540 U.S. 526, 534 (2004) (quotation omitted).

       Here, the BIA and IJ did not err in finding that Alejo lacked good moral

character based on his false testimony about his prior use of aliases. As the record

shows, Alejo provided five different names in ten separate encounters with border

officers. When the IJ presented Alejo with not only the names he used, but also his

pictures associated with those names, Alejo continued to deny he used aliases, or at

least said he could not recall using them. On this record, it was not unreasonable

for the IJ to believe that Alejo was lying based on the significant number of times

he used an alias. Additionally, it did not appear from the record that Alejo was


                                           3
              Case: 16-12925     Date Filed: 05/05/2017    Page: 4 of 6


confused, and, moreover, Alejo was provided an interpreter. Because the record

supports the IJ’s finding, we deny his petition for review as to this claim.

      As for Alejo’s claim that the IJ’s hostile conduct, his counsel’s ineffective

assistance, and the BIA’s failure to review the record denied him due process, we

lack jurisdiction over these claims. Under the Immigration and Nationality Act

(“INA”), we lack jurisdiction to review the denial of discretionary relief in

immigration proceedings, and this discretionary decision bar specifically applies to

any decision regarding cancellation of removal. 8 U.S.C. § 1252(a)(2)(B)(i). We

have held that the INA precludes appellate review of the BIA’s purely

discretionary determination that an alien has failed to satisfy the “exceptional and

extremely unusual hardship” prong of the four-part cancellation-of-removal test.

Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221-23 (11th Cir. 2006).

      Nevertheless, we retain jurisdiction to consider constitutional claims or

questions of law.     8 U.S.C. § 1252(a)(2)(D).       Like challenges to the BIA’s

determination of the hardship prong of the cancellation-of-removal test, challenges

to the BIA’s determination of the “good moral character” prong are not

constitutional claims or questions of law subject to review pursuant to §

1252(a)(2)(D). See Alhuay, 661 F.3d at 549-50 (discussing the hardship prong).

In order for us to possess jurisdiction pursuant to the constitutional claim

exception, a petitioner’s claim must allege a colorable constitutional violation.


                                          4
              Case: 16-12925     Date Filed: 05/05/2017   Page: 5 of 6


Arias v. U.S. Att’y Gen., 482 F.3d 1281, 1284 (11th Cir. 2007).            We lack

jurisdiction under § 1252(a)(2)(D) to consider a meritless constitutional claim.

Gonzalez-Oropeza v. U.S. Att’y Gen., 321 F.3d 1331, 1333 (11th Cir. 2003). We

also lack jurisdiction to consider claims that have not been raised before the BIA.

Amaya-Artunduaga, 463 F.3d at 1250.

      Due process requires that aliens be given notice and an opportunity to be

heard in their removal proceedings, and they are entitled to a full and fair hearing.

Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1143 (11th Cir. 2010); Alhuay, 661 F.3d

at 548. Although we’ve not yet addressed the issue in a published decision, our

sister circuits have recognized that petitioners are entitled to an unbiased arbiter

during removal proceedings, and their due process rights may be violated when the

IJ does not act as a neutral factfinder. See Ahmed v. Gonzales, 398 F.3d 722, 725

(6th Cir. 2005); Reyes-Melendez v. I.N.S., 342 F.3d 1001, 1006 (9th Cir. 2003)).

However, an immigration judge may “administer oaths, receive evidence, and

interrogate, examine, and cross-examine the alien and any witness.” 8 U.S.C. §

1229a(b)(1). In order to establish a due process violation, an alien must show that

he was deprived of liberty without due process, and that the asserted error caused

him substantial prejudice.     Lapaix, 605 F.3d at 1143.       To show substantial

prejudice, an alien must demonstrate that the outcome of the proceeding would

have been different if the alleged due process violation had not occurred. Id.


                                         5
               Case: 16-12925    Date Filed: 05/05/2017   Page: 6 of 6


      In his petition for review, Alejo has not raised a colorable question of law or

constitutional claim. His claim that the BIA violated his due process rights by

failing to carefully review the evidence is not a constitutional claim or question of

law subject to review pursuant to § 1252(a)(2)(D). See Alhuay, 661 F.3d at 549-

50. As for his argument that the IJ denied him due process by acting in an

inquisitorial manner, it is a meritless constitutional claim -- the IJ was entitled to

ask questions and cross-examine witnesses, and the IJ acted as a neutral factfinder

who extensively reviewed the evidence in making its determination. 8 U.S.C. §

1229a(b)(1).   Because these are constitutional claims without merit, we lack

jurisdiction to review them. Gonzalez-Oropeza, 321 F.3d at 1333.

      Nor can we review Alejo’s ineffective-assistance-of-counsel claim. Because

he failed to present it to the BIA, it is unexhausted. Amaya-Artunduaga, 463 F.3d

at 1250. Lastly, even if Alejo has raised colorable due process claims, he cannot

show that he was deprived of a liberty interest, since the outcome of the

cancellation of removal proceeding would not have been different. Lapaix, 605

F.3d at 1143. As we’ve said, the IJ and BIA properly found that Alejo lacked good

moral character, and therefore, he was not entitled to cancellation of removal.

Accordingly, we dismiss the petition for review as to these claims.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                          6